Opinión del
Juez Asociado Sr. Hernández.
No demostrando el demandante Don Jaime Sifre ser parte beneficiosamente interesada en la expedición del auto de Mandamus que solicita, pués aunque alega y jura que es candidato á la Cámara de Delegados por el Distrito de Maya-gfiez, en la candidatura del Partido Eepublicano Puro, á que se refiere en su escrito, no figura candidato alguno para aquél cargo de Delegado.
Vista la Sección 3a de la Ley de 12 de marzo de 1903, estableciendo el auto de Mandamus y también las decisiones de esta Corte Suprema recaidas en dos casos de Mandamus, uno de ellos promovido en la Corte de Distrito de Gnayama por el Presidente de la Junta Local dél Partido Unión de Puerto Eico en Santa Isabel, y el otro ante esta Corte Su-prema por Don Felipe Casaldúc Goicoecbea.
Se desestima el auto de Mandamus ■ solicitado por Don Jaime Sifre.